Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
This application has been transferred within the Office as a result of Examiner Grant’s reassignment.
This action is NOT FINAL pursuant to 37 CFR § 1.112 wherein Applicant may reply in accordance with 37 CFR § 1.111.  	
Applicant's response, filed 116 May 2022, has been fully considered. The following rejections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1-11 and 14-20 have been amended.
Claims 1-20 are rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 08 April 2015 claiming benefit to Provisional Application 62/528,192.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a profile distribution system (claims 1 and 9) wherein the specification provides the corresponding structure for implementing the system as any device within the network/communication path of the edge communication device and the data consuming device (Detailed Description in ¶ 0067);
data collection and processing service (claims 5, 6, 15, and 20) wherein the specification provides the corresponding structure for implementing the service via computer-executable instructions, modules, or programs that are stored in the memory of the edge communication device and/or the medical device and that are executable by the processor of the edge communication device and/or the medical device (Detailed Description in ¶ 0037); -AND-
business rule service (claims 7 and 15) wherein the specification provides the corresponding structure for implementing the service via computer-executable instructions, modules, or programs that are stored in the memory of the edge communication device and/or the medical device and that are executable by the processor of the edge communication device and/or the medical device (Detailed Description in ¶ 0037).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “edge communication” in independent claims 1, 9, and 15 is used by the claims to mean any device that routes medical device data from a medical device to a disparate processing device (here a “data consuming device”); the claim language and disclosure does not indicate that the distribution must be to another edge device within the federated network as common in the multi-access edge computing art. The term is not indefinite because the specification clearly redefines the term.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde (US Patent Application No. 2015/0206408)[hereinafter LaLonde] in view of Gia et al., Fog Computing in Healthcare Internet of Things: A Case Study on ECG Feature Extraction, 2015 IEEE International Conference on Computer and Information Technology; Ubiquitous Computing and Communications; Dependable, Autonomic and Secure Computing; Pervasive Intelligence and Computing 356-363 (2015)[hereinafter Gia] in further view of  Dicks et al. (US Patent Application No. 8,126,729)[hereinafter Dicks]. 
As per claim 1, LaLonde teaches on the following limitations of the claim: 
a system for medical data communication in a surgical or medical environment, the system comprising is taught in the Detailed Description in ¶ 0054, ¶ 0057-58, and ¶ 0074 (teaching on a medical data communication system);
a medical device comprising a primary processor configured to perform first operational functions relating to regulated functions of the medical device is taught in the Detailed Description in ¶ 0057-58,  in the Figures at fig. 1B reference character 13, and fig. 9A reference character 802 (teaching on a first, disparate medical device (PIMD) for performing a medical operation);
a primary memory device storing first computer-executable instructions that upon execution by the primary processor causes the primary processor to perform the first operational functions, and a first circuit board, primary processor and the primary memory device being mounted to the first circuit board is taught in the Detailed Description in ¶ 0057-58, ¶ 0050, ¶ 0074, ¶ 0093, ¶ 0171,¶ 0212,  in the Figures at fig. 1B reference character 13, and fig. 9A reference character 802 (teaching on a first, disparate medical device (PIMD) for performing a medical operation wherein the first device has a memory, processor, programming system, circuitry etc.);
a secondary processor configured to perform second operational functions relating to communication of data regarding the medical device to a plurality of data consuming devices geographically remote from the edge communication device and the medical device is taught in the Detailed Description in ¶ 0043, ¶ 0049, ¶ 0075, ¶ 0089, ¶ 0176-177, and in the Figures at fig. 1B reference character 14 reference character 14, and fig. 9A reference characters 800, 830, and 850 (teaching on a second, disparate communication device (PPC) for communicating the medical device's collected data to a remote central advance patient management (APM) server geographically located remote from both the communication and medical devices);
a secondary memory device, the secondary memory device storing computer- executable instructions that upon execution by the secondary processor causes the secondary processor to perform the second operational functions, and is taught in the Detailed Description in ¶ 0178, ¶ 0385, ¶ 0409, ¶ 0413, and in the Figures in fig. 13 reference character 800 (teaching on the PCC device (treated as synonymous to the edge device) performing a distinct function from the PIMD medical device wherein the PCC has its own memory, processor, and circuitry etc.);
the second memory device also storing a profile that includes data defining a communication path between the edge communication device and each of the data consuming devices through a plurality of networks and a communications protocol for each of the data consuming devices is taught in the Detailed Description in ¶ 0144, ¶ 0043, ¶ 0060, ¶ 0086, ¶ 0088, and in the Figures at fig. 9A reference characters 800, 830, and 850 (teaching on the PCC device saving a communication protocol (such as a store and forward protocol) and a specific communication path (such as a network configuration) to transfer the PIMD data between the PCC and the APM servers (treated as synonymous to the data consuming devices));
a transceiver configured to communicate with the data consuming devices is taught in the Detailed Description in ¶ 0099, ¶ 0063, and ¶ 0358 (teaching on the PCC's bidirectional transceiver for communicating data to the APM and PCC);
a second circuit board, the secondary processor, the secondary memory device and the transceiver mounted to the second circuit board wherein the first circuit board is isolated from the second circuit board is taught in the Detailed Description in ¶ 0178, ¶ 0385, ¶ 0409, ¶ 0413, and in the Figures in fig. 13 reference character 800 (teaching on the PCC device performing a distinct function from the PIMD medical device wherein the PCC has its own memory, processor, and circuitry etc.);
such that the secondary memory device is updateable without impacting the regulated functions of the medical device, and is taught in the Detailed Description in ¶ 0070, ¶ 0116, ¶ 0199, and ¶ 0201  (teaching on updating only the communications software of the PCC device without impacting the functions of the disparate PIMD device (treated as synonymous to updateable memory) wherein the medical device software is partitioned from the other firmware);
a plurality of adapters configured to enable data communication between the transceiver and the consuming devices according to the communications protocols for the data consuming devices is taught in the Detailed Description in ¶ 0144, ¶ 0043, ¶ 0060, ¶ 0086, ¶ 0088, and in the Figures at fig. 9A reference characters 800, 830, and 850 (teaching on the PCC device saving a communication protocol (such as a store and forward protocol) and a specific communication path (such as a network configuration) to transfer the PIMD data between the PCC and the APM servers (treated as synonymous to the data consuming devices));
wherein the edge communication device is configured to select at least one adapter from the plurality of adapters to communicate the data regarding the medical device to each of the data consuming devices; and is taught in the Claims in claim 1, in the Summary in ¶ 0011, and in the Detailed Description in ¶ 0095-97 (teaching on the PCC device being configured to communicate the PIMD medical data to the APM via different network protocols based in part on the location of the PCC device and the available communication networks); -AND-
wherein responsive to the housing encasing the medical device and the edge communication device being moved to a new location within the networks, the edge communication device is configured to communicate with a profile distribution system located on the networks to adjust the profile stored in the edge communication device to update the data defining the communication path between the edge communication device and each of the data consuming devices through the networks and the communications protocol for each of the data consuming devices based on the new location is taught in the Detailed Description in ¶ 0070, ¶ 0095-97, ¶ 0203-205, ¶ 0310, and ¶ 0064 (teaching on updating the network preferences of the PCC device based on the location of the paired PCC and PIMD device via pushing, from the APM's server (treated as synonymous to a profile distribution system wherein ¶ 0067 of the instant disclosure notes that said device may be any device within the network path) a network path configuration between the PCC and the APM).
LaLonde fails to teach the following limitation of claim 1. Gia, however, does teach the following: 
an edge communication device coupled to the medical device and comprising is taught in the § 1) Medical sensor node and 2) Gateway on p. 358 (teaching on an edge gateway communication device coupled to each IOT medical sensor device).
One having ordinary skill in the art at the time the invention was file would implement an edge communication device of Gia with the intermediary communication device of LaLonde with the motivation of “enhance[ing] such a health monitoring system by exploiting the concept of fog computing at smart gateways providing advanced techniques and services such as embedded data mining, distributed storage, and notification service at the edge of network" (Gia in the § Abstract on p. 356).
LaLonde and Gia fail to teach the following limitation of claim 1. Dicks, however, does teach the following: 
a housing configured to encase the medical device and the edge communication device is taught in the Figures in fig. 2c and in the Detailed Description in col 18 line 8-20  (teaching on housing the communication device with the medical sensing device together).
One having ordinary skill in the art at the time the invention was file would house the communication device and medical sensing device of Dicks with the edge intermediary communication system of LaLonde and Gia with the motivation of hardwiring the connection between the sensing device and the communication device instead of relying on wireless communication (Dicks in the Detailed Description in col 18 lines 8-20).
As per claim 2, the combination of LaLonde, Gia, and Dicks discloses all of the limitations of claim 1. LaLonde also discloses the following: 
the system of claim 1, wherein the edge communication device further comprises an application programming interface (API) configured to enable bidirectional communication between the edge communication device and at least one of the medical device or the data consuming devices is taught in the Detailed Description in ¶ 0078, ¶ 0070, ¶ 0095-97, ¶ 0203-205, and ¶ 0049 (teaching on a web-based interface (treated as synonymous to an API) configured to bidirectionally share data between the PCC and the AMP).
As per claim 3, the combination of LaLonde, Gia, and Dicks discloses all of the limitations of claim 2. LaLonde also discloses the following: 
the system of claim 2, wherein the API includes software configured to enable communication between the edge communication device and the medical device using a first communications protocol and enable communication between the edge communication device and at least one of the data consuming devices using a second communications protocol that differs from the first communications protocol  is taught in the Detailed Description in ¶ 0323, ¶ 0216, and ¶ 0222-223 (teaching on a web-based interface (treated as synonymous to an API) or cellular link configured to bi-directionally share data between the PCC and the AMP and the PCC and PIMD linked via a Bluetooth link or radio frequencies (i.e. two different communication protocols between the AMP to PCC and the PCC to the PIMD)).
As per claim 4, the combination of LaLonde, Gia, and Dicks discloses all of the limitations of claim 1. LaLonde also discloses the following: 
the system of claim 1, wherein the edge communication device is configured to select a first adapter and a second adapter from the plurality of adapters to communicate with the medical device and at least one of the data consuming devices, respectively, the first adapter being configured to enable communication between the edge communication device and the medical device using a first communications protocol, and the second adapter being configured to enable communication between the edge communication device and the at least one data consuming device using a second communications protocol different from the first communications protocol is taught in the Detailed Description in ¶ 0323, ¶ 0216, and ¶ 0222-223 (teaching on a web-based interface (treated as synonymous to an API) or cellular link configured to bi-directionally share data between the PCC and the AMP and the PCC and PIMD linked via a Bluetooth link or radio frequencies (i.e. two different communication protocols between the AMP to PCC and the PCC to the PIMD)).
As per claim 6, the combination of LaLonde, Gia, and Dicks discloses all of the limitations of claim 1. LaLonde also discloses the following: 
the system of claim 1, wherein the edge communication device comprises a data collection and processing service configured to pull data from the medical device at a specified time interval is taught in the Detailed Description in ¶ 0104 and ¶ 0371 (teaching on the PCC polling the PIMD for a medical data push (treated as synonymous to pulling data) on a predetermined regular time basis); -AND-
identify a format of the data from the medical device, and reformat the data is taught in the Detailed Description in ¶ 0104 (teaching on converting the received PIMD data to a common data structure prior to sending the data to the AMP).
As per claim 5, the combination of LaLonde, Gia, and Dicks discloses all of the limitations of claim 6. LaLonde also discloses the following:
the system of claim 6, wherein the data collection and processing service is configured to reformat the data from the medical device into data formats expected by the data consuming devices is taught in the Detailed Description in ¶ 0104 (teaching on converting the received PIMD data to a common data structure prior to sending the data to the AMP).
As per claim 7, the combination of LaLonde, Gia, and Dicks discloses all of the limitations of claim 1. LaLonde also discloses the following: 
the system of claim 1, wherein the edge communication device comprises a business rules service that is configured to implement at least one rule stored in the profile, the at least one rule defining a particular data type relating to the medical device that should be transmitted to a particular one of the data consuming devices   is taught in the Summary in ¶ 0008-9, in the Detailed Description in ¶ 0129, and ¶ 0145-147 (teaching on transferring data from the PCC to the AMP based, in part, on the data type and a priority based rule applied to the particular data type).
As per claim 8, the combination of LaLonde, Gia, and Dicks discloses all of the limitations of claim 7. LaLonde also discloses the following: 
the system of claim 7 wherein the at least one rule defines an algorithm and the edge communication device is configured to apply the algorithm to the data from the medical device to create a new data set to be communicated to the particular data consuming device is taught in the Detailed Description in ¶ 0104 (teaching on the PCC device converting (treated as synonymous to applying an algorithm) the received PIMD data to a common data structure (treated as synonymous to a new data set) prior to sending the data to the AMP).
As per claim 9, LaLonde teaches on the following limitations of the claim: 
a system for medical data communication in a surgical or medical environment, the system comprising is taught in the Detailed Description in ¶ 0054, ¶ 0057-58, and ¶ 0074 (teaching on a medical data communication system);
a medical device; and is taught in the Detailed Description in ¶ 0057-58,  in the Figures at fig. 1B reference character 13, and fig. 9A reference character 802 (teaching on a first, disparate medical device (PIMD) for performing a medical operation);
[a] communication device attached to the medical device and positioned on a first network, the edge communication device configured to communicate with the medical device, and is taught in the Detailed Description in ¶ 0144, ¶ 0043, ¶ 0060, ¶ 0086, ¶ 0088, and in the Figures at fig. 9A reference characters 800, 830, and 850 (teaching on the PCC device saving a communication protocol (such as a store and forward protocol) and a specific communication path (such as a network configuration) to transfer the PIMD data between the PCC and the APM servers (treated as synonymous to the data consuming devices));
the edge communication device having a profile defining a communication path for transmitting data regarding the medical device to a data consuming device positioned on a second network is taught in the Detailed Description in ¶ 0144, ¶ 0043, ¶ 0060, ¶ 0086, ¶ 0088, and in the Figures at fig. 9A reference characters 800, 830, and 850 (teaching on the PCC device saving a communication protocol (such as a store and forward protocol) and a specific communication path (such as a network configuration) to transfer the PIMD data between the PCC and the APM servers (treated as synonymous to the data consuming devices));
the communication path including a first gateway device configured to route data between the first and second networks is taught in the Detailed Description in ¶ 0078-82, ¶ 0216, and ¶ 0222-223 (teaching on a cellular link with a gateway device configured to bi-directionally share data between the PCC and the AMP and the PCC and PIMD linked via a Bluetooth link or radio frequencies (i.e. two different communication protocols between the AMP to PCC and the PCC to the PIMD));
wherein responsive to the medical device being moved to a new location on a third network, the edge communication device is configured to communicate with a profile distribution system located on at least one of the first, second, or third networks to adjust the profile stored in the edge communication device to update the communication path for between the edge communication device and data consuming device based on the new location is taught in the Detailed Description in ¶ 0070, ¶ 0095-97, ¶ 0203-205, ¶ 0310, and ¶ 0064 (teaching on updating the network preferences of the PCC device based on the location of the paired PCC and PIMD device via pushing, from the APM's server (treated as synonymous to a profile distribution system wherein ¶ 0067 of the instant disclosure notes that said device may be any device within the network path) a network path configuration between the PCC and the APM); -AND-
the updated communication path including the second network, the third network, and a second gateway device configured to route data between the second and third networks  is taught in the Detailed Description in ¶ 0079-82 (teaching on a IP gateway for connecting via a WLAN instead of a cellular gateway when the PCC-PMID pair is within a transmission range of the network (treated as synonymous to a new location)).
LaLonde fails to teach the following limitation of claim 9. Gia, however, does teach the following: 
an edge communication device attached to the medical device and positioned on a first network, the edge communication device configured to communicate with the medical device, and is taught in the § 1) Medical sensor node and 2) Gateway on p. 358 (teaching on an edge gateway communication device coupled to each IOT medical sensor device).
One having ordinary skill in the art at the time the invention was file would implement an edge communication device of Gia with the intermediary communication device of LaLonde with the motivation of “enhance[ing] such a health monitoring system by exploiting the concept of fog computing at smart gateways providing advanced techniques and services such as embedded data mining, distributed storage, and notification service at the edge of network" (Gia in the § Abstract on p. 356).
LaLonde and Gia fail to teach the following limitation of claim 9. Dicks, however, does teach the following: 
an edge communication device attached to the medical device is taught in the Figures in fig. 2c and in the Detailed Description in col 18 line 8-20  (teaching on housing the communication device with the medical sensing device together).
One having ordinary skill in the art at the time the invention was file would house the communication device and medical sensing device of Dicks with the edge intermediary communication system of LaLonde and Gia with the motivation of hardwiring the connection between the sensing device and the communication device instead of relying on wireless communication (Dicks in the Detailed Description in col 18 lines 8-20).
As per claim 10, the combination of LaLonde, Gia, and Dicks discloses all of the limitations of claim 9. LaLonde also discloses the following: 
the system of claim 9, wherein the profile further defines a data format to be used to exchange information between the edge communication device and at least one of the medical device, the data consuming device, the first gateway device or the second gateway device is taught in the Detailed Description in ¶ 0104 (teaching on converting the received PIMD data to a common data structure (treated as synonymous to a data format) prior to sending the data to the AMP).
As per claim 11, the combination of LaLonde, Gia, and Dicks discloses all of the limitations of claim 9. LaLonde also discloses the following: 
the system of claim 9, wherein the edge communication device is configured to receive configuration information modifying at least one data collection parameter associated with the medical device, the at least one data collection parameter comprising one of a type of data or a frequency at which the type of data is to be communicated to the data consuming device is taught in the Detailed Description in ¶ 0319 (teaching on the PCC device communicating to the PIMD a change in a collection parameter including a data transfer frequency for a particular type of data (here data determined to be non-life critical)).
As per claim 12, the combination of LaLonde, Gia, and Dicks discloses all of the limitations of claim 9. LaLonde also discloses the following: 
the system of claim 9, wherein the profile further defines a security policy requiring the edge communication device to encrypt one or more particular types of data according to an encryption algorithm defined by the security policy to be transmitted to the data consuming device is taught in the Detailed Description in ¶ 0202, ¶ 0227, and ¶ 0231 (teaching on encrypting medical data transferred from the PIMD to the PCC and from the PCC to the AMP according to HIPAA and FDA regulatory policies).
As per claim 13, the combination of LaLonde, Gia, and Dicks discloses all of the limitations of claim 9. LaLonde also discloses the following: 
the system of claim 9, wherein the edge communication device further comprises an application programming interface (API) configured to enable communication between the edge communication device and a second data consuming device using a different communication protocol than that used between the edge communication device and the medical device is taught in the Detailed Description in ¶ 0078, ¶ 0070, ¶ 0095-97, ¶ 0203-205, and ¶ 0049 (teaching on a web-based interface (treated as synonymous to an API) configured to bidirectionally share data between the PCC and the AMP).
As per claim 14, the combination of LaLonde, Gia, and Dicks discloses all of the limitations of claim 9. LaLonde also discloses the following: 
the system of claim 9, wherein the edge communication device comprises a plurality of adapters configured to enable data communication via a plurality of protocols and wherein the edge communication device is configured to select a first adapter and a second adapter from the plurality of adapters to communicate with the medical device and a second data consuming device, respectively; and wherein the first adapter is configured to enable communication between the edge communication device and the medical device using a first protocol, and wherein the second adapter is configured to enable communication between the edge communication device and the second data consuming device using a second protocol different from the first protocol is taught in the Detailed Description in ¶ 0323, ¶ 0216, and ¶ 0222-223 (teaching on a web-based interface (treated as synonymous to an API) or cellular link configured to bi-directionally share data between the PCC and the AMP and the PCC and PIMD linked via a Bluetooth link or radio frequencies (i.e. two different communication protocols between the AMP to PCC and the PCC to the PIMD)).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde (US Patent Application No. 2015/0206408)[hereinafter LaLonde] in view of Gia et al., Fog Computing in Healthcare Internet of Things: A Case Study on ECG Feature Extraction, 2015 IEEE International Conference on Computer and Information Technology; Ubiquitous Computing and Communications; Dependable, Autonomic and Secure Computing; Pervasive Intelligence and Computing 356-363 (2015)[hereinafter Gia]
As per claim 15, LaLonde teaches on the following limitations of the claim: 
a system for medical data communication in a surgical or medical environment, the system comprising is taught in the Detailed Description in ¶ 0054, ¶ 0057-58, and ¶ 0074 (teaching on a medical data communication system);
a medical device is taught in the Detailed Description in ¶ 0057-58,  in the Figures at fig. 1B reference character 13, and fig. 9A reference character 802 (teaching on a first, disparate medical device (PIMD) for performing a medical operation);
including a memory and a plurality of adapters, the edge communication device being in communication with the medical device, and is taught in the Detailed Description in ¶ 0178, ¶ 0385, ¶ 0409, ¶ 0413, and in the Figures in fig. 13 reference character 800 (teaching on the PCC device (treated as synonymous to the edge device) performing a distinct function from the PIMD medical device wherein the PCC has its own memory, processor, and circuitry etc.);
the adapters being configured to enable data communication with a plurality of data consuming devices via  a plurality of protocols; and is taught in the Detailed Description in ¶ 0043, ¶ 0049, ¶ 0075, ¶ 0089, ¶ 0176-177, and in the Figures at fig. 1B reference character 14 reference character 14, and fig. 9A reference characters 800, 830, and 850 (teaching on a second, disparate communication device (PPC) for communicating the medical device's collected data to a remote central advance patient management (APM) server geographically located remote from both the communication and medical devices via a variety of communication protocols);
a profile stored in the memory, the profile being at least partially writable by a device remote from the edge communication device to configure the edge communication device to select one of the adapters to enable communication with each of the data consuming devices of data regarding the medical device and is taught in the Detailed Description in ¶ 0144, ¶ 0043, ¶ 0060, ¶ 0086, ¶ 0088, and in the Figures at fig. 9A reference characters 800, 830, and 850 (teaching on the PCC device saving a communication protocol (such as a store and forward protocol) and a specific communication path (such as a network configuration) to transfer the PIMD data between the PCC and the APM servers (treated as synonymous to the data consuming devices));
to apply an algorithm to data received from the medical device to create the data regarding the medical device to be communicated to each of the data consuming devices is taught in the Detailed Description in ¶ 0104 (teaching on the PCC device converting (treated as synonymous to applying an algorithm) the received PIMD data to a common data structure (treated as synonymous to a new data set) prior to sending the data to the AMP);
the size of the data regarding the medical device created by the algorithm being less than that of the data received form the medical device to which the algorithm is applies is taught in the Detailed Description in ¶ 0134 (teaching on reducing the data stream size to a smaller set to meet the bounds of the network configuration (here SMS medium));
wherein the edge communication device comprises a data collection and processing service and a business rules service is taught in the Detailed Description in ¶ 0178, ¶ 0385, ¶ 0409, ¶ 0413, and in the Figures in fig. 13 reference character 800 (teaching on the PCC device (treated as synonymous to the edge device) performing a distinct function from the PIMD medical device wherein the PCC has its own memory, processor, and circuitry etc.);
wherein the data collection and processing service is configured to pull data from the medical device, identify a data format of the data from the medical device and reformat the data; and is taught in the Detailed Description in ¶ 0104 and ¶ 0371 (teaching on the PCC polling the PIMD for a medical data push (treated as synonymous to pulling data) on a predetermined regular time basis and converting the received PIMD data to a common data structure prior to sending the data to the AMP); -AND-
wherein the business rules service is configured to implement the algorithm stored in the profile for creating the data regarding the medical device to be communicated to each of the data consuming devices is taught in the Detailed Description in ¶ 0134 (teaching on reducing the data stream size to a smaller set to meet the bounds of the network configuration (here SMS medium)).
LaLonde fails to teach the following limitation of claim 1. Gia, however, does teach the following: 
an edge communication device attached to the medical device and is taught in the § 1) Medical sensor node and 2) Gateway on p. 358 (teaching on an edge gateway communication device coupled to each IOT medical sensor device).
One having ordinary skill in the art at the time the invention was file would implement an edge communication device of Gia with the intermediary communication device of LaLonde with the motivation of “enhance[ing] such a health monitoring system by exploiting the concept of fog computing at smart gateways providing advanced techniques and services such as embedded data mining, distributed storage, and notification service at the edge of network" (Gia in the § Abstract on p. 356).
As per claim 16, the combination of LaLonde and Gia discloses all of the limitations of claim 15. LaLonde also discloses the following: 
the system of claim 15, wherein the profile is configurable to enable data communication of a plurality of data types to the data consuming devices, wherein the data types include at least one of patient information and usage information of the medical device   is taught in the Detailed Description in ¶ 0104 and ¶ 0108 (teaching on converting the received PIMD data to a common data structure prior to sending the data to the AMP wherein the data includes patient identification information).
As per claim 17, the combination of LaLonde and Gia discloses all of the limitations of claim 16. LaLonde also discloses the following: 
the system of claim 16, wherein the profile configures the edge communication device to select one of the adapters to enable communication with each of the data consuming devices based upon one or more of the data types to be communicated to the data consuming device is taught in the Summary in ¶ 0008-9, in the Detailed Description in ¶ 0129, and ¶ 0145-147 (teaching on transferring data from the PCC to the AMP based, in part, on the data type and a priority based rule applied to the particular data type).
As per claim 18, the combination of LaLonde and Gia discloses all of the limitations of claim 15. LaLonde also discloses the following: 
the system of claim 15, wherein the profile configures the edge communication device to select two or more adapters of the plurality of adapters to enable data communication with one of the data consuming devices, each of the two or more adapters being enabled to simultaneously communicate with the one data consuming device is taught in the Detailed Description in ¶ 0062-63 and ¶ 0072 (teaching on employing multiple communications routes between the PCC and AMP to determine the best communication route at the particular location).
As per claim 19, the combination of LaLonde and Gia discloses all of the limitations of claim 15. LaLonde also discloses the following: 
the system of claim 18, wherein the two or more adapters are enabled to simultaneously communicate a same set of data regarding the medical device to the one data consuming device is taught in the Detailed Description in ¶ 0062-63 and ¶ 0072 (teaching on employing multiple communications routes between the PCC and AMP to determine the best communication route at the particular location wherein the PMID data may be transferred from the PCC to the AMP along multiple routs to ensure its delivery to the AMP).
As per claim 20, the combination of LaLonde and Gia discloses all of the limitations of claim 15. LaLonde also discloses the following: 
the system of claim 15, wherein the data collection and processing service is further configured to reformat the data from the medical device into a data formats expected by the data consuming devices is taught in the Detailed Description in ¶ 0104 (teaching on converting the received PIMD data to a common data structure prior to sending the data to the AMP);
the data collection and processing service is further configured to pull data from the medical device at a specified time interval; and is taught in the Detailed Description in ¶ 0104 and ¶ 0371 (teaching on the PCC polling the PIMD for a medical data push (treated as synonymous to pulling data) on a predetermined regular time basis); -AND-
the profile defines which of a plurality of data types should be transmitted to a particular one of the data consuming devices is taught in the Summary in ¶ 0008-9, in the Detailed Description in ¶ 0129, and ¶ 0145-147 (teaching on transferring data from the PCC to the AMP based, in part, on the data type and a priority based rule applied to the particular data type).

Response to Arguments
Applicant’s arguments, filed 16 May 2022 with respect to 35 USC § 101 have been have been fully considered and are persuasive. Claims 1-14, as amended, do not recite an abstract idea, and therefore, the rejection has been withdrawn. While claims 15-20 do recite a judicial exception (a data collection and processing service and a business rules service, wherein the data collection and processing service  is configured to pull data from the medical device, identify a data format of the data from the medical device and reformat the data; and wherein the business rules service is configured to implement the algorithm stored in the profile for creating the data regarding the medical device to be communicated to each of the data consuming devices), these abstract ideas amount to a practical application under Step 2A Prong 2 by determining a communications path and data formatting constraints for the networked devices similar to Example 42 Claim 1 of the 2019 Patent Subject Matter Eligibility Examples 37-42 (Jan 7, 2019)) amounting to an improvement to technology, and therefore, the rejection has been withdrawn.
Applicant’s arguments, filed 16 May 2022 with respect to 35 USC § 103 have been have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of LaLonde and Gia, as per the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jennifer Bresnick, How Fog Computing May Power the Healthcare Internet of Things, Health IT Analytics (August 23, 2016) teaching on IOT medical sensing devices and utilizing edge computing to remotely process collected data from said devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626